Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nisogi, US 2015/0275941.
Regarding Claim 1, Nisogi discloses a molded surface fastener 10 made of synthetic resin ([0028]) comprising a flat plate-shaped base portion 11 and a 
the engaging element (12) comprises a columnar stem portion 20 standing on the upper surface of the base portion (11) and at least two micro pawl portions 21 protruding mutually in opposite directions (figure 1) outward from a part of an upper end outer peripheral edge (of a tip end face 24) of the stem portion (20) in a plan view (figure 2) of the engaging element (12) on a top end part of the engaging element (12);
the upper end outer peripheral edge (24) of the stem portion (20) has, in a plan view of the engagement element (12) parts (22A, 22B) where the micro pawl portions (21) cross the upper end outer peripheral edge (24) and parts (23A, 23B) where no micro pawl portions (21) cross the upper end outer peripheral edge (24);
a pawl width dimension of the micro pawl portions (21) is set to be smaller than a length of a line segment (CP1 or CP2) passing through a center of an upper surface 24 of the stem portion (20) and connecting two points on the upper end outer peripheral edge (figure 2); and
at least one of the micro pawl portions (21) protrudes (figure 4) toward the base portion (11).
Regarding Claim 2, Nisogi discloses the molded surface fastener according to claim 1, wherein: a gap 26 (or 134) is provided between the at least 
Regarding Claim 3, Nisogi discloses the molded surface fastener according to claim 1, wherein: the at least two micro pawl portions (21) protrude toward the base portion (11) without extending above a height position on an upper surface of a base end part (figures 3, 4 and 11A - F) in each of the micro pawl portions (21).
Regarding Claim 6, Nisogi discloses the molded surface fastener according to claim 1, wherein: the at least two micro pawl portions (21) protrude from an outer peripheral side surface of the stem portion (20); and the upper surface of the stem portion (20) and an upper surface of each of the micro pawl portions (21) are formed to be a same plane surface (figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nisogi, US 2015/0275941 in view of Miller et al., US 6,054,091.
Regarding Claim 4, Nisogi discloses the molded surface fastener according to claim 1 except for wherein: the at least two micro pawl portions (21) are bulged on an outside of the upper end outer peripheral edge (24) of the stem portion (20) in a plan view of the engaging element (12). Miller et al. teach a surface fastener wherein the micro pawl portion (106) are bulged on an outside of the upper end outer peripheral edge of the stem portion (102) in a plan view of the engaging element (see figure 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the surface fastener of Nisogi to include bugled micro pawl portion(s) as taught by Miller et al. in order to improve the performance of hook and loop type fastening having a J-shaped hook (micro pawl portion).
Claims 7 and 9 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nisogi, US 2015/0275941.
Regarding Claim 7, Nisogi discloses the molded surface fastener according to claim 1. Nisogi does not explicitly disclose the Drawings are to-scale wherein: a pawl width dimension of at least one of the at least two micro pawl portions is set to be a size a half or less of a length of the line segment; and a protrusion length of the at least one of the at least two micro pawl portions from the upper end outer peripheral edge is set to be a size a half or less of a length of the line segment in a plan view of the engaging element. However, Nisogi discloses the micro pawl portions (21) to be less than a length of the line segment (along lines CP1 or CP2) and the protrusion length of the micro pawl portions (21) is also set to be less than a length of the line segment (figures 2 and 4).
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 9, Nisogi discloses the molded surface fastener according to claim 1 except for wherein: an area of the at least two micro pawl portions (21) in a plan view of the engaging element (12) is set to be 90% or less of an area of the upper surface (24) of the stem portion (20) in the plan view (figure 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the engaging element (12) of Nisogi include an area of each of the pawl portions (21) to be 90% or less as claimed because the smaller pawl portions (21) would enhance higher interlocking effect and allowing optimal takeoff values since the pawl portions (hooks) prevent the meshing fibers (loops) from sliding off. Further, it is noted that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 10, Nisogi discloses the molded surface fastener according to claim 1, wherein: a height dimension of the engaging element (12) from the upper surface of the base portion (11) is set to be as shown in figures 1 
Nisogi does not explicitly disclose wherein an upper surface (24) of the stem portion has a circular shape, an outer peripheral edge at a base end of the stem portion (20) in a plan view of the engaging element has a circular shape and the height dimension of the engaging element from the upper surface of the base portion is set to be 0.05 mm or more and 1.5 mm or less; the upper surface of the stem portion has the circular shape having a diameter of 0.1 mm or more and 0.5 mm or less, or an elliptical shape having a short diameter of 0.1 mm or more and 0.5 mm or less; an outer peripheral edge at a base end of the stem portion in a plan view of the engaging element has a circular shape having a diameter of 0.2 mm or more and 0.6 mm or less; a pawl width dimension of the micro pawl portion is set to be 0.01 mm or more and 0.1 mm or less; and a protrusion length of the micro pawl portion from the upper end outer peripheral edge is set to be 0.01 mm or more and 0.1 mm or less in a plan view of the engaging element.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the stem portion (20) and the engaging element (12) to have dimensions as claimed since the general concept of providing the engagement element having the pawl In re Dailey, 357 F.2d 669, 149 USPQ 47) and that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding Claim 11, Nisogi teaches the molded surface fastener according to claim 10, wherein: a protruding inclination angle of at least one of the at least two micro pawl portions (21) with respect to the outer peripheral side surface of the stem portion (20) is set to be as shown in figure 4; and a gap as shown in figure 4 is formed between a tip end of the micro pawl portion (21) and the outer peripheral side surface (24) of the stem portion (20). Nisogi does not expressly teach the protruding inclination angle of the micro pawl portion (21) with respect to the outer peripheral side surface of the stem portion (20) is set to be 20° or more and 80° or less; and the gap of 0.01 mm or more and 0.09 mm or less is formed between a tip end of the micro pawl portion and the outer peripheral side surface of the stem portion. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the micro pawl portion (21) to hook downward at an angle between 20 and 80 degrees and the gap from the tip end of said pawl portion (21) to be between .01 and .09 mm, since it has been held that where the In re Aller, 105 USPQ 233.
Regarding Claim 12, Nisogi discloses the molded surface fastener according to claim 1, wherein: the engaging element (12) is disposed on the upper surface of the base portion (11) at a density of a plurality of said engaging elements (12). Nisogi does not explicitly disclose the density is within a range of 150 pieces/cm2 or more and 1000 pieces/cm2 or less. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to consider the claimed range of density, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 4 and 6 - 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737.  The examiner can normally be reached on Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

/R.D./Examiner, Art Unit 3677                                                                                                                                                                                                        
/Robert Sandy/Primary Examiner, Art Unit 3677